Exhibit 10.12

TOCAGEN INC.

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

This Amended and Restated Executive Employment Agreement (the “Agreement”) is
made and entered into effective as of February 21, 2020 (the “Effective Date”),
by and between Douglas J. Jolly, Ph.D. (“Executive”) and Tocagen Inc. (the
“Company”).

This Agreement supersedes and replaces in their entirety all other or prior
agreements, whether oral or written, with respect to Executive’s employment
terms with the Company or its affiliates or predecessors, including without
limitation that certain Executive Employment Agreement between Executive and the
Company dated February 12, 2018 (the “Prior Agreements”).  Executive agrees and
acknowledges that this Agreement shall not constitute and shall not be deemed
for any purpose to be a termination without Cause or a Good Reason resignation
right, including for purposes of the Prior Agreements.  

Whereas, the Company and Executive desire to enter into this Agreement to define
their mutual rights and duties with respect to Executive’s compensation and
benefits.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.Employment by the Company.

1.1Position.  Executive shall serve as the Company’s Executive Vice President,
Research and Pharmaceutical Development and shall report to the Company’s Chief
Executive Officer.  During the term of Executive’s employment with the Company,
Executive will devote Executive’s best efforts and substantially all of
Executive’s business time and attention to the business of the Company, except
for approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company’s general employment policies.  

1.2Duties and Location.  Executive shall perform such duties as are customarily
associated with the position of Executive Vice President, Research and
Pharmaceutical Development and such other duties as are assigned to Executive by
the Company’s Chief Executive Officer.  Executive’s primary office location
shall be the Company’s headquarters located in San Diego, California. Subject to
the terms of this Agreement, the Company reserves the right to (a) reasonably
require Executive to perform Executive’s duties at places other than Executive’s
primary office location from time to time and to require reasonable business
travel, and (b) modify Executive’s job title and duties as it deems necessary
and appropriate in light of the Company’s needs and interests from time to time.

1.3Policies and Procedures.  The employment relationship between the parties
shall be governed by the general employment policies and practices of the
Company, except that when the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement shall control.

 

--------------------------------------------------------------------------------

 

2.Cash Compensation.

2.1Base Salary.  For services to be rendered hereunder, Executive shall receive
a base salary at the rate of $300,000 per year (the “Base Salary”), less
standard payroll deductions and withholdings and payable in accordance with the
Company’s regular payroll schedule. The Company’s Board of Directors (the
“Board”) (or the Compensation Committee thereof) may review Executive’s Base
Salary for adjustment from time to time.

2.2Bonus.  Executive will be eligible to be considered for a discretionary
annual performance bonus of up to 40% of the Base Salary, based on achievement
of individual and/or corporate performance targets, metrics and/or objectives to
be determined and approved by the Board or the Compensation Committee thereof,
including pursuant to an annual incentive plan or similar plan approved by the
Board, if any.  Any such bonus would be paid after the close of the fiscal year
and after determination by the Board (or the Compensation Committee thereof) of
(i) the level of achievement of the applicable individual and corporate
performance targets, metrics and/or objectives and (ii) the amount of the annual
incentive compensation earned by Executive (if any).  No annual incentive
compensation is guaranteed and, in addition to the other conditions for earning
such compensation, Executive must remain an employee in good standing of the
Company on the annual incentive compensation payment date in order to be
eligible for any annual incentive compensation. The Board (or the Compensation
Committee thereof) may review Executive’s annual performance bonus amount for
adjustment from time to time.

3.Standard Company Benefits.  Executive shall, in accordance with Company policy
and the terms and conditions of the applicable Company benefit plan documents,
be eligible to participate in the benefit and fringe benefit programs provided
by the Company to its executive officers and other employees from time to
time.  Any such benefits shall be subject to the terms and conditions of the
governing benefit plans and policies and may be changed by the Company in its
discretion.

4.Other Expenses.  The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive’s duties hereunder, in accordance
with the Company’s expense reimbursement policy as in effect from time to
time.  

5.Equity Awards.  All Company equity awards previously granted to Executive
(such awards, the “Prior Equity Awards”) shall continue in effect from and
following the Effective Date in accordance with their existing terms.  Executive
may be eligible to receive additional grants of Company equity awards in the
sole discretion of and subject to the approval of the Board.

6.Proprietary Information Obligations.

6.1Proprietary Information Agreement.  Executive will continue to abide by the
Company’s standard Confidential Information and Invention Assignment Agreement
attached hereto as Exhibit A (“Proprietary Agreement”).

6.2Third-Party Agreements and Information.  Executive represents and warrants
that Executive’s employment by the Company does not conflict with any prior
employment or consulting agreement or other agreement with any third party, and
that Executive

2.

--------------------------------------------------------------------------------

 

will perform Executive’s duties to the Company without violating any such
agreement.  Executive represents and warrants that Executive does not possess
confidential information arising out of prior employment, consulting, or other
third party relationships, that would be used in connection with Executive’s
employment by the Company, except as expressly authorized by that third
party.  During Executive’s employment by the Company, Executive will use in the
performance of Executive’s duties only information that is generally known and
used by persons with training and experience comparable to Executive’s own,
common knowledge in the industry, otherwise legally in the public domain, or
obtained or developed by the Company or by Executive in the course of
Executive’s work for the Company.

7.Outside Activities and Non-Competition and No-Solicit.

7.1Outside Activities.  Throughout Executive’s employment with the Company,
Executive may engage in civic and not-for-profit activities so long as such
activities do not interfere with the performance of Executive’s duties hereunder
or present a conflict of interest with the Company or its affiliates.  Subject
to the restrictions set forth herein, and only with prior written disclosure to
and consent of the Board, Executive may engage in other types of business or
public activities.  The Board may rescind such consent, if the Board determines,
in its sole discretion, that such activities compromise or threaten to
compromise the Company’s or its affiliates’ business interests or conflict with
Executive’s duties to the Company or its affiliates.

7.2Non-Competition During Employment.  Except as otherwise provided in this
Agreement, during Executive’s employment by the Company, Executive will not,
without the express written consent of the Board, directly or indirectly serve
as an officer, director, stockholder, employee, partner, proprietor, investor,
joint venturer, associate, representative or consultant of any person or entity
engaged in, or planning or preparing to engage in, business activity competitive
with any line of business engaged in (or planned to be engaged in) by the
Company or its affiliates; provided, however, that Executive may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (without participating in the activities of such
enterprise) if such securities are listed on any national or regional securities
exchange.  In addition, Executive will be subject to certain restrictions
(including restrictions continuing after Executive’s employment ends) under the
terms of the Proprietary Agreement.

7.3Non-Solicitation.  Executive agrees that during the period of employment with
the Company and for twelve (12) months after the date Executive’s employment is
terminated for any reason, Executive will not, either directly or through
others, solicit or encourage or attempt to solicit or encourage any employee,
independent contractor, or consultant of the Company to terminate his or her
relationship with the Company in order to become an employee, consultant or
independent contractor to or for any other person or entity.

8.Termination of Employment; Severance and Change in Control Benefits.

8.1At-Will Employment.  Executive’s employment relationship is at-will.  Either
Executive or the Company may terminate the employment relationship at any time,
with or without Cause (as defined below) or advance notice.  In the event
Executive's employment with the Company is terminated for any reason, Executive
will be entitled to all of Executive's earned

3.

--------------------------------------------------------------------------------

 

compensation and benefits or otherwise as required by law through the date of
termination.  For the avoidance of doubt, Executive shall not be entitled to any
additional compensation or benefits hereunder in the event Executive's
employment is terminated for Cause, due to Executive's resignation without Good
Reason, upon Executive's death or Executive's Disability (as defined below);
provided that this Section 8.1 does not purport to alter (a) any separate
agreement entered into after the Effective Date and pursuant which Executive is
expressly entitled to benefits or other compensation on or after the events set
forth in this sentence, including, if applicable, the Equity Documents, or (b)
any agreements between the Executive and any third party, including insurance
policies or the like.  If Executive's employment terminates due to an
Involuntary Termination (as defined below), Executive will be eligible to
receive the additional compensation and benefits described in Sections 8.2 and
8.3, as applicable.

8.2Termination Without Cause or Resignation for Good Reason Unrelated to Change
in Control.  If at any time except during the Change in Control Period (as
defined below) (i) the Company terminates Executive’s employment without Cause
(as defined below and other than as a result of Executive’s death or
Disability), or (ii) Executive resigns for Good Reason (as defined below), and
provided in any case such termination constitutes a “separation from service”,
as defined under Treasury Regulation Section 1.409A-1(h)) (a “Separation from
Service”) (such termination described in (i) or (ii), an “Involuntary
Termination”), Executive shall be entitled to receive the following severance
benefits, subject in all events to Executive’s compliance with Section 8.4
below:

(i)Executive shall receive severance pay in the form of continuation of
Executive’s base salary in effect (ignoring any decrease that forms the basis
for Executive’s resignation for Good Reason, if applicable) on the effective
date of Executive’s Involuntary Termination for the first nine (9) months (the
“Severance Period”) after the date of such termination; and

(ii)If Executive is eligible for and timely elects to continue Executive’s
health insurance coverage under the Company’s group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985 or the state equivalent
(“COBRA”) following Executive’s termination date, the Company will pay the COBRA
group health insurance premiums for Executive and Executive’s eligible
dependents until the earliest of (A) the close of the Severance Period, (B) the
expiration of Executive’s eligibility for the continuation coverage under COBRA,
or (C) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or
self-employment.  For purposes of this Section, references to COBRA premiums
shall not include any amounts payable by Executive under a Section 125 health
care reimbursement plan under the U.S. Internal Revenue Code.  Notwithstanding
the foregoing, if at any time the Company determines, in its sole discretion,
that it cannot pay the COBRA premiums without potentially incurring financial
costs or penalties under applicable law (including, without limitation, Section
2716 of the Public Health Service Act), then regardless of whether Executive
elects continued health coverage under COBRA, and in lieu of providing the COBRA
premiums, the Company will instead pay Executive on the last day of each
remaining month of the Severance Period, a fully taxable cash payment equal to
the COBRA premiums for that month, subject to applicable tax withholdings (such
amount, the “Health Care Benefit Payment”).  The Health Care Benefit Payment
shall be paid in monthly installments on the same schedule that the COBRA
premiums would otherwise have been paid and shall be equal

4.

--------------------------------------------------------------------------------

 

to the amount that the Company would have otherwise paid for COBRA premiums, and
shall be paid until the earlier of (i) expiration of the Severance Period or
(ii) the date when Executive becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.

8.3Termination Without Cause or Resignation for Good Reason During Change in
Control Period.  In the event of an Involuntary Termination at any time during
the time period commencing three (3) months immediately prior to the effective
date of a Change in Control (as defined in the Company’s 2017 Equity Incentive
Plan (the “Plan”)) and ending on the date that is twelve (12) months after the
effective date of a Change in Control (the “Change in Control Period”), in
addition to the payments and benefits described in Section 8.2, and subject in
all events to Executive’s compliance with Section 8.4 below, the Executive shall
also be entitled to the following severance benefits:

(i)Notwithstanding anything to the contrary set forth in the Plan or any
successor equity incentive plan or any award agreement, the vesting of all of
Executive’s then-outstanding stock awards, including any Prior Equity Awards,
that are subject to time-based vesting shall be fully accelerated such that on
the effective date of such termination one hundred percent (100%) of the shares
subject to time-based vesting in such stock awards granted to Executive prior to
the effective date of such termination shall be fully vested and immediately
exercisable by Executive.  Treatment of any performance-based vesting equity
awards will be governed solely by the terms of the agreements under which such
awards were granted and will not be eligible to accelerate vesting pursuant to
the foregoing provision.

8.4Conditions and Timing for Severance Benefits.  The severance benefits set
forth in Sections 8.2 and 8.3 above are expressly conditioned upon: (i)
Executive’s continuing to comply with Executive’s obligations under Executive’s
Proprietary Agreement; and (ii) Executive signing and not revoking a general
release of legal claims in the form provided by the Company which shall include
a full general release of claims against the Company and related persons and
entities and a commitment from Executive to comply with Executive’s continuing
obligations under Executive’s Proprietary Agreement, but will not include a
release of any rights or claims for indemnification Executive may have pursuant
to any written indemnification agreement with the Company to which Executive is
a party, the Company’s bylaws, or applicable law (the “Release”) within the
applicable deadline set forth therein and permitting the Release to become
effective in accordance with its terms, which must occur no later than
forty-five (45) days following the date of termination (the “Release
Deadline”).  The salary continuation payments described in Section 8.2 will be
paid in substantially equal installments on the Company’s regular payroll
schedule and subject to standard deductions and withholdings over the Severance
Period following termination; provided, however, that no payments will be made
prior to the effectiveness of the Release.  On the effective date of the
Release, the Company will pay Executive the salary continuation payments that
Executive would have received on or prior to such date in a lump sum under the
original schedule but for the delay while waiting for the effectiveness of the
release, with the balance of the cash severance being paid as originally
scheduled.  

5.

--------------------------------------------------------------------------------

 

8.5Definitions.  For purposes of this Agreement:

(i)“Cause” means, with respect to Executive, the occurrence of any of the
following events:  (i) Executive’s commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) Executive’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company;
(iii) Executive’s intentional, material violation of any contract or agreement
between Executive and the Company or of any statutory duty owed to the Company
that has not been cured, if curable, within fifteen (15) days after written
notice from the Board of such violation; (iv) Executive’s unauthorized use or
disclosure of the Company’s confidential information or trade secrets; or
(v) Executive’s gross misconduct that has not been cured, if curable, within
fifteen (15) days after written notice from the Board requesting that the
Executive cure such misconduct.

(ii)“Disability” means the inability of Executive to engage in substantially
gainful Company activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, and shall be determined by the Board on the basis of such medical
evidence as the Board deems warranted under the circumstances.

(iii)“Good Reason” means Executive’s resignation from employment with the
Company (or successor to the Company, if applicable) due to any of the following
actions taken by the Company (or successor to the Company, if applicable)
without Executive’s prior written consent thereto: (1) a material reduction in
Executive’s base salary, which the parties agree is a reduction of at least 10%
of Executive’s base salary (unless pursuant to a salary reduction program
applicable generally to the Company’s similarly situated employees); (2) a
material reduction in Executive’s authority, duties or responsibilities; (3) a
relocation of Executive’s principal place of employment to a place that
increases Executive’s one-way commute by more than fifty (50) miles as compared
to Executive’s then-current principal place of employment immediately prior to
such relocation (excluding regular travel in the ordinary course of business);
and (4) a breach of a material provision of this Agreement by the
Company.  Notwithstanding the foregoing, in order to resign for Good Reason,
Executive must provide written notice to the Company within thirty (30) days
after the first occurrence of the event giving rise to Good Reason setting forth
the basis for Executive’s resignation and allow the Company at least thirty (30)
days from receipt of such written notice to cure such event, and, if such event
is not reasonably cured within such period, Executive’s resignation from all
positions Executive then holds with the Company is effective not later than
thirty (30) days after the expiration of the cure period.

8.6Section 409A. It is intended that all of the benefits and other payments
payable under this Agreement satisfy, to the greatest extent possible, an
exemption from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions, and to the extent not so exempt, this Agreement (and any
definitions hereunder) will be construed in a manner that complies with Section
409A, and any ambiguities herein shall be interpreted
accordingly.  Specifically, the benefits under this Agreement are intended to
satisfy the exemptions from application of Section 409A provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9) and each
installment of  

6.

--------------------------------------------------------------------------------

 

severance benefits is a separate “payment” for purposes of Treasury Regulations
Section 1.409A-2(b)(2)(i).  However, if such exemptions are not available and
Executive is, upon Separation from Service, a “specified employee” for purposes
of Section 409A, then, solely to the extent necessary to avoid adverse personal
tax consequences under Section 409A, the timing of the severance benefits
payments shall be delayed until the earlier of (i) six (6) months and one day
after Executive’s Separation from Service, or (ii) Executive’s death. Severance
benefits shall not commence until Executive has a Separation from Service.  If
the severance benefits are not covered by one or more exemptions from the
application of Section 409A and the Release could become effective in the
calendar year following the calendar year in which Executive's Separation from
Service occurs, the Release will not be deemed effective, for purposes of
payment of severance, any earlier than the Release Deadline.  Except to the
minimum extent that payments must be delayed because Executive is a “specified
employee” or until the effectiveness of the Release, all severance amounts will
be paid as soon as practicable in accordance with the Company’s normal payroll
practices.

8.7Section 280G.  If any payment or benefit Executive will or may receive from
the Company or otherwise (a “Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment will be equal to the Reduced Amount (defined
below).  The “Reduced Amount” will be either (l) the largest portion of the
Payment that would result in no portion of the Payment (after reduction) being
subject to the Excise Tax or (2) the entire Payment, whichever amount after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in
Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payment.  If a reduction in the Payment is to be made so that the Payment equals
the Reduced Amount, (x) the Payment will be paid only to the extent permitted
under the Reduced Amount alternative, and the Executive will have no rights to
any additional payments and/or benefits constituting the Payment, and (y)
reduction in payments and/or benefits will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid to Executive.  In the
event that acceleration of vesting of equity award compensation is to be
reduced, such acceleration of vesting will be cancelled in the reverse order of
the date of grant of Executive’s equity awards.  In no event will the Company or
any stockholder be liable to Executive for any amounts not paid as a result of
the operation of this Section.  The professional firm engaged by the Company for
general tax purposes as of the day prior to the effective date of the change in
control will perform the foregoing calculations. If the tax firm so engaged by
the Company is serving as accountant or auditor for the acquirer, the Company
will appoint a nationally recognized tax firm to make the determinations
required hereunder. The Company will bear all expenses with respect to the
determinations by such firm required to be made hereunder.  If the tax firm
determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it will furnish the
Company and Executive with documentation that no Excise Tax is reasonably likely
to be imposed with respect to such Payment. Any good faith determinations of the
tax firm made hereunder will be final, binding and conclusive upon the Company
and Executive.

7.

--------------------------------------------------------------------------------

 

9.Dispute Resolution.  To ensure the rapid and economical resolution of disputes
that may arise in connection with Executive’s employment with the Company,
Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or equity, including but not limited to statutory claims, arising
from or relating to the enforcement, breach, performance, or interpretation of
this Agreement, Executive’s employment with the Company, or the termination of
Executive’s employment from the Company, will be resolved pursuant to the
Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest extent permitted by
law, by final, binding and confidential arbitration conducted in San Diego,
California by JAMS, Inc. (“JAMS”) or its successors, under JAMS’ then applicable
rules and procedures for employment disputes (which can be found at
https://www.jamsadr.com/rules-employment-arbitration/, and which will be
provided to Executive on request); provided that the arbitrator shall: (a) have
the authority to compel adequate discovery for the resolution of the dispute and
to award such relief as would otherwise be permitted by law; and (b) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  Executive and the Company shall be
entitled to all rights and remedies that either would be entitled to pursue in a
court of law.  Both Executive and the Company acknowledge that by agreeing to
this arbitration procedure, they waive the right to resolve any such dispute
through a trial by jury or judge or administrative proceeding.  The Company
shall pay all filing fees in excess of those which would be required if the
dispute were decided in a court of law, and shall pay the arbitrator’s
fee.  Nothing in this Agreement is intended to prevent either the Company or
Executive from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration.

10.General Provisions.

10.1Notices.  Any notices provided must be in writing and will be deemed
effective upon the earlier of personal delivery (including personal delivery by
fax) or the next day after sending by overnight carrier, to the Company at its
primary office location and to Executive at the address as listed on the Company
payroll.

10.2Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the Parties.

10.3Waiver.  Any waiver of any breach of any provisions of this Agreement must
be in writing to be effective, and it shall not thereby be deemed to have waived
any preceding or succeeding breach of the same or any other provision of this
Agreement.

10.4Complete Agreement.  This Agreement, together with the Proprietary
Agreement, and the Indemnification Agreement attached hereto as Exhibit B,
constitutes the entire agreement between Executive and the Company with regard
to the subject matter hereof and is the complete, final, and exclusive
embodiment of the Company’s and Executive’s agreement with regard to this
subject matter.  This Agreement is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes

8.

--------------------------------------------------------------------------------

 

any other such promises, warranties or representations (including, but not
limited to, the Prior Agreements).  It cannot be modified or amended except in a
writing signed by a duly authorized officer of the Company, with the exception
of those changes expressly reserved to the Company’s discretion in this
Agreement.

10.5Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but both of
which taken together will constitute one and the same Agreement.

10.6Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

10.7Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign any of Executive’s duties hereunder and Executive may not assign
any of Executive’s rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

10.8Tax Withholding.  All payments and awards contemplated or made pursuant to
this Agreement will be subject to withholdings of applicable taxes in compliance
with all relevant laws and regulations of all appropriate government
authorities.  Executive acknowledges and agrees that the Company has neither
made any assurances nor any guarantees concerning the tax treatment of any
payments or awards contemplated by or made pursuant to this
Agreement.  Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

10.9Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
California.

[Signature Page Follows]

 




9.

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement on the date first
written above.  

 

TOCAGEN INC.

/s/ Martin J. Duvall

Martin J. Duvall

Chief Executive Officer

 

 

Executive

/s/ Douglas J. Jolly, Ph.D.

Douglas J. Jolly, Ph.D.




10.

--------------------------------------------------------------------------------

 

Exhibit A

 

Proprietary Agreement




11.

--------------------------------------------------------------------------------

 

Exhibit B

 

Indemnification Agreement

 

 

 

12.